         Case 2:20-cv-00718-JCZ Document 22 Filed 07/26/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 AMY L. JONES                                   *    CIVIL ACTION NO. 20-718
                                                *
 VERSUS                                         *    SECTION: “A”(1)
                                                *
 ANDREW SAUL, COMMISSIONER OF                   *    JUDGE JAY C. ZAINEY
 THE SOCIAL SECURITY                            *
 ADMINISTRATION                                 *    MAGISTRATE JUDGE
                                                *    JANIS VAN MEERVELD
 ************************************           *

                                            ORDER

       The Court, after considering the complaint, the record, the applicable law, the Magistrate

Judge’s Report and Recommendation, and finding that as of this date the parties have filed no

objections to the Magistrate Judge’s Report and Recommendation, hereby approves the Magistrate

Judge’s Report and Recommendation and adopts it as its opinion. Accordingly,

       IT IS ORDERED that the Motion for Summary Judgment filed by the plaintiff (Rec.

Doc.19) is DENIED and the Motion for Summary Judgment filed by the Commissioner (Rec. Doc.

20) is GRANTED.

       July 23, 2021


                                            ________________________________
                                                     JAY C. ZAINEY
                                            UNITED STATES DISTRICT JUDGE
